Citation Nr: 1420279	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-47 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a sleep disorder.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for restless leg syndrome.

4. Entitlement to service connection for a bilateral elbow condition.

5. Entitlement to service connection for a low back injury.

6. Entitlement to service connection for a bilateral shoulder condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Rutkin, Joshua M.


INTRODUCTION

The Veteran served on active duty from March 1991 to August 2001.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case is now under the jurisdiction of the Waco, Texas RO. 

The Board remanded this case in July 2011 to schedule the Veteran for a hearing, in accordance with his request in the December 2010 substantive appeal (VA Form 9).  A hearing was accordingly scheduled to be held in January 2012 at the St. Petersburg RO.  However, the Veteran moved to Texas shortly before the scheduled hearing and, in a January 2012 statement, requested that the hearing be rescheduled at the new local RO.  Accordingly, the Board will remand this case to afford the Veteran an opportunity to testify before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following actions:

1. Notify the Veteran of his options for a Travel Board or videoconference hearing before the Board.  Once the hearing is scheduled, provide proper notice of the date, time, and location of the hearing. 

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



